Citation Nr: 1504843	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a lung disorder, to include as due to
herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on
appeal from a May 2009 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Atlanta, Georgia.

In May 2014, the Board remanded the claims for further development.  The AOJ continued the previous denials in a December 2014 supplemental statement of the case (SSOC).  The Veteran's claims are now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's stomach disability is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for stomach disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in April 2008, prior to the initial May 2009 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.

In compliance with the Board's May 2014 Board remand, the RO provided the Veteran with an examination in June 2014.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") Therefore, this examination is adequate for VA purposes, and the RO has complied with the May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: a current disability, incurrence or aggravation of a disease or injury in service, and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to the evidence of record, the Veteran's STRs are silent for gastrointestinal (GI) complaints, treatments, or diagnoses.  On examinations dated August 1966, December 1967 and September 1968, clinical evaluation of the abdomen and viscera were normal.  The Veteran also denied a history of stomach trouble or frequent indigestion.

Post-service, the Veteran first presented to a VA medical facility in June 2003.  The Veteran denied GI symptoms.  On physical examination, the examiner noted that bowel sounds were present, and the abdomen was soft, nontender, and obese.  In July 2006, the Veteran again denied GI symptoms.  Physical examination showed that the abdomen was obese, soft, and nontender; the liver and spleen were not enlarged.  An April 2007 gastroenterology note indicates that a recent biopsy was normal.  An October 2007 private x-ray of the upper abdomen did not show any abnormalities of the gallbladder or abdominal aorta.

The Veteran first reported intermittent abdominal discomfort during VA treatment in January 2008.  He denied dysphagia, dyspepsia, nausea, vomiting, diarrhea, and constipation.  Physical examination showed that the abdomen was obese, soft, nontender; the liver and spleen were not enlarged.  The Veteran was encouraged to lose weight.

A February 2008 VA nutrition dietetics initial evaluation note indicates that the Veteran had a recent gallbladder removal.

VA treatment records dated March 2009, August 2009, and January 2010 all note that the Veteran denied dysphagia, dyspepsia, nausea, vomiting, diarrhea, and constipation.  Physical examinations showed that the abdomen was obese, soft, nontender; liver and spleen were not enlarged.

A March 2011 VA surgery note indicates that the Veteran was diagnosed with severe helicobacter pylori gastritis in February 2011.  He thereafter completed a 2 week course of medications, which treated the H. pylori gastritis.  Later in February 2011, an upper GI series revealed gastroesophageal reflux.  On contemporaneous examination, the Veteran stated that prior dysphagia symptoms had greatly improved.

On June 2014 VA examination, the Veteran reported acid reflux and abdominal pain during service, for which he was provided medicine.  He denied undergoing any tests while in service.  He indicated that a private treatment provider gave him Mylanta since 1970, and that he currently takes 20 milligrams of omeprazole daily.  He still gets epigastric pain and nausea if he misses his medicine.  The examiner diagnosed gastroesophageal reflux disease (GERD).  The examiner opined that GERD was less likely than not related to service, as there was no treatment for reflux disease in the military.  The examiner also noted several risk factors for GERD, including obesity. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a stomach disorder.  As noted, a stomach disorder was not present in service.  Moreover, the Veteran denied GI symptoms until January 2008, nearly 40 years after separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's GI system weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Although the Veteran recently indicated that he was given Mylanta for decades for gastrointestinal problems, the Board finds his account to lack credibility, given the absence of any mention of this in the records for decades.  In any event, the Veteran does not contend that the Mylanta was given for a specific disorder, and thus the Board finds that even if the Veteran used Mylanta since the 1970s, this still does not establish that he had an underlying gastrointestinal disorder.

Finally, the record weighs against a finding of nexus.  Although laypersons are sometimes competent to provide opinions on certain medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has not shown that he has the expertise required to diagnose GERD, as these are not the types of disorders capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between GERD and his active service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

The only medical opinion of record concerning nexus is the June 2014 VA examination report, which concluded that the Veteran's current diagnosis of GERD was less likely than not related to service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a stomach disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a stomach disorder is denied.


REMAND

Regarding the Veteran's claim for a lung disorder, to include as due to herbicide exposure, the Board's May 2014 remand instructions was not complied with by the AOJ.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In its prior Remand, the Board instructed the RO to obtain a VA examination and medical opinion to determine whether the Veteran's current lung disorder, diagnosed as a calcified granuloma, is etiologically related to service or his conceded in-service herbicide exposure.  The June 2014 VA examination opinion indicated that the Veteran's lung disorder was less likely than not related to service, reasoning that the most common cause of calcified granuloma is past histoplasmosis.  This opinion is inadequate as it does not provide a rationale as to why, in the Veteran's case, his service experience (including herbicide exposure) did not lead to the development of a calcified granuloma.  Consequently, the AOJ did not comply with the directives of the May 2014 Remand, and another medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion by a different VA examiner to determine the nature and etiology of the Veteran's lung disorder.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner must note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.

The examiner must state whether it is at least as likely as not that the Veteran's calcified granuloma is causally or etiologically related to the Veteran's military service, including his herbicide exposure therein.

2.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


